NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                          FILED
                             FOR THE NINTH CIRCUIT                           JUL 19 2011

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

JOHNNY AL OSBORNE, Jr.,                          No. 10-35325

               Plaintiff - Appellant,            D.C. No. 1:09-cv-01420-PA

  v.
                                                 MEMORANDUM *
MAX WILLIAMS; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                              Submitted July 12, 2011 **

Before:        SCHROEDER, ALARCÓN, and LEAVY, Circuit Judges.

       Johnny Al Osborne, Jr., an Oregon state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations related to confiscated or destroyed property and

disciplinary hearings. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
de novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm.

      The district court properly dismissed Osborne’s claims alleging

unauthorized deprivation of property because Osborne has an adequate post-

deprivation remedy in the form of the Oregon Tort Claims Act. See Hudson v.

Palmer, 468 U.S. 517, 533 (1984) (unauthorized deprivation of property does not

amount to a due process violation when a post-deprivation state remedy is

available); see also Or. Rev. Stat. § 30.260 et seq.

      The district court properly dismissed Osborne’s due process claim arising

out of his prison disciplinary hearings because Osborne failed to allege that a

protected liberty or property interest was at stake in the proceedings. See Serrano

v. Francis, 345 F.3d 1071, 1078 (9th Cir. 2003) (due process “adhere[s] only when

the disciplinary action implicates a protected liberty interest in some unexpected

[manner] or imposes an atypical and significant hardship on the inmate in relation

to the ordinary incidents of prison life” (citation and internal quotation marks

omitted)).

      The district court did not abuse its discretion in declining to appoint Osborne

counsel because Osborne failed to demonstrate exceptional circumstances. See

Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (“[A] court may under


                                           2                                       10-35325
exceptional circumstances appoint counsel for indigent civil litigants[.]” (citation

and internal quotation marks omitted)).

      We do not consider matters not raised in the opening brief. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      Osborne’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           3                                    10-35325